This document was signed electronically on January 19, 2020, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: January 19, 2020




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                        :
                                              :
   Louis Anthony Telerico                     :      Case No.: 17-50236
                                              :      Chapter 7
         Debtor(s).                           :      Judge Alan M. Koschik
                                              :      ***********************
                                              :
                                              :

      AGREED ORDER GRANTING ABANDONMENT AS TO REAL PROPERTY
            LOCATED AT 545 BRISTOL DRIVE, AURORA, OH 44202
                           (DOCKET NO. 169)


         This matter came to be considered on the Motion for Relief from Stay and Abandonment

(the "Motion") filed by Bank of America, N.A. ("Creditor") as Docket Number 169 with respect

to certain real property located at 545 Bristol Drive, Aurora, OH 44202 (the "Property").




17-029909_JMR

17-50236-amk      Doc 297     FILED 01/19/20      ENTERED 01/21/20 09:00:06           Page 1 of 3
       Creditor obtained Relief from Stay on August 13, 2019, pursuant to an Agreed Order

entered at docket #273. The Chapter 7 Trustee reserved Abandonment at that time. Since the

entry of the Agreed Order, the Trustee has completed her review of this property and now

abandons her interest in the Property.

       IT IS THEREFORE ORDERED that Abandonment of the property located at 545 Bristol

Drive, Aurora, OH 44202 is granted with respect to the Creditor, its successors and assigns.



                                               ###

SUBMITTED BY:
/s/Stephen R. Franks
Stephen R. Franks (0075345)
P.O. Box 165028
Columbus, OH 43216-5028
Telephone: 614-220-5611
Fax: 614-627-8181
Email: srfranks@manleydeas.com
Attorney for Creditor


Approved by:



/s/ Kathryn A. Belfance
Kathryn A Belfance
Chapter 7 Trustee
50 South Main Street
10th Floor
Akron, OH 44308
Telephone: 330-434-3000
Email: kb@rlbllp.com


Copies to:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Kathryn A Belfance, Chapter 7 Trustee, kb@rlbllp.com(notified by ecf)




17-50236-amk      Doc 297     FILED 01/19/20      ENTERED 01/21/20 09:00:06           Page 2 of 3
  Susan J. Lax, Attorney for Louis Anthony Telerico, susan.lax@hotmail.com(notified by ecf)

  Frederic P. Schwieg, Attorney for Louis Anthony Telerico,
  fschwieg@schwieglaw.com(notified by ecf)

  Louis Anthony Telerico, PO Box 928, Aurora, OH 44202
  (notified by regular US Mail)

  Louis Anthony Telerico, 545 Bristol Drive, Aurora, OH 44202
  (notified by regular US Mail)

  Portage County Treasurer, 449 South Meridian Street , Ravenna , OH 44266
  (notified by regular US Mail)

  Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-5016
  (notified by regular US Mail)

  Ohio Department of Taxation, Attn Bankruptcy Division, PO Box 530, Columbus, OH
  43216-0530
  (notified by regular US Mail)

  Portage County Treasurer, 449 S Meridian St FL1, Ravenna, OH 44266-1217
  (notified by regular US Mail)

  Stifel Bank and Trust, 955 Executive Pkwy Ste 216, Saint Louis, MO 63141
  (notified by regular US Mail)




17-50236-amk    Doc 297    FILED 01/19/20      ENTERED 01/21/20 09:00:06         Page 3 of 3
